 In theMatterof I. SliIoN COMPANY, INC.andRETAILAND WHOLESALESHOE EMPLOYEES UNIONCase No. 4-R-1482.-Decided September ,22, 19/.//Mr. Murraj Sinwv,,of New York City, for the Company.Mr. Louis F. McCabe,of Philadelphia, Pa., for the Union.Mr. Louis Colein,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Retail and Wholesale Shoe EmployeesUnion, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of1.Simon Company, Inc., Philadelphia, Pennsylvania, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Eugene M. Pulver, TrialExaminer.Said hearing was held at Philadelphia, Pennsylvania, onAugust 22, 1944.The Company and the Union appeared at and par-ticipated in the hearing?All parties were afforded full opportunityto be heard; to examine and cross-examine witnesses and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TINE COMPANYI.Simon Company, Inc., is a New York corporation operating 16ladies'shoe stores in the States of New York, New Jersey, and Pennsyl-vania.We are here concerned with its only store at Philadelphia,Pennsylvania.The store involved in the instant proceeding received'Although United Retail.Wholesale andDepartment StoreEmployeesofAmerica,C. I. 0., was served with Notice of Hearingit dul not appeal58 N. L.R B., No. 96.609591-45-vol. 58-88497 498DECISIONSOF NATIONALLABOR RELATIONS BOARDmerchandise valued in excess of $200,000 during 1993 from the Com-pany's warehouse located at,New York City.There is a substantialinterchange of goods between the Company's New York, New Jersey,and Pennsylvania Stores.The Company admits, for the purpose of this proceeding, that it isengaged in commerce within the mean ng of the National Labor Rela-tions Act.II.THE ORGANIZATION INVOLVEDRetail and WholesaleShoe Employees Unionis an unaffiliated labororganization,admitting to membership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONOn or about April 15, 1944, the Union requested the Company torecognize it as the exclusive collective bargaining representative ofthe employees involved herein.The Company refused thisrequestuntilsuch time as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber ofemployeesin the unit hereinafter found to beapjaropriate.2We find that a question affectingcommerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V.THE APPROPRIATE UNITWe find, in accord with a stipulation of the parties, that all'assistantmanagers,3 shoe clerks, hosiery girls, floormen, wrappers, porters, andstock boys at the Philadelphia store of the Company, excluding cash-ier,manager,executives, and any other supervisory employees withauthority to hire, promote, discharge, discipline,or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a emit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.2The FieldExaminerreported that the Union presented9 authorization cardsThereare approximately 9 employees in the appropriate unit.'Theassistant managers arenon-supervisoryemployees. I.SIMON COMPANY,INC.499DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with I: Simon Com-pany, Inc., Philadelphia, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from, the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, acting in thismatter as agent-for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have, since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byRetail and Wholesale. Shoe Employees Union, for the purposes ofcollective bargaining.